Citation Nr: 1031188	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an effective date of October 18, 1982 for the 
grant of service connection for lumbosacral strain, discogenic 
disease of the lumbar spine.

2. Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbosacral strain, discogenic disease of the 
lumbar spine prior to May 23, 2005.

3.  Entitlement to an initial rating in excess of 20 percent for 
service-connected lumbosacral strain, discogenic disease of the 
lumbar spine from May 23, 2005 to March 20, 2008. 

4. Entitlement to an initial rating in excess of 40 percent for 
service-connected lumbosacral strain, discogenic disease of the 
lumbar spine from March 20, 2008 onward.


 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1978 to October 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

The December 2006 rating decision granted service connection for 
lumbosacral strain, discogenic disease of the lumbar spine and 
assigned an initial rating of 10 percent, effective March 5, 2003 
and a 20 percent rating from May 23, 2005.  Thereafter, the 
Veteran appealed with respect to the initially assigned rating.  
While his appeal was pending, an October 2009 rating decision 
assigned a 40 percent evaluation, effective March 20, 2008.  
However, as these ratings are still less than the maximum benefit 
available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 
35, 38 (1993). 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The initial rating claims are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a January 2009 rating decision, the RO granted an effective 
date of October 18, 1982 for the grant of service connection for 
lumbosacral strain, discogenic disease of the lumbar spine.

2. The extraordinary award procedure (EAP) following the January 
2009 rating decision was invalid. 

3. All adjudication of the effective date claim subsequent to the 
January 2009 rating decision is void. 

4. But for the EAP, the Veteran would have been in receipt of 
service-connected benefits for his lumbosacral strain, discogenic 
disease of the lumbar spine, effective October 18, 1982. 


CONCLUSION OF LAW

An effective date of October 18, 1982 is granted by operation of 
law.  38 U.S.C.A. § 706(2)(A) (West 2002); 38 C.F.R. § 3.103 
(2009); Military Order of the Purple Heart of the USA v. Sec'y of 
Veterans Affairs, 580 F.3d 1293, 1293 (Fed. Cir. 2009); MacKlem 
v. Shinseki, No. 08-1409 (U.S. Vet. App. August 10, 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant an effective date of 
October 18, 1982 for the grant of service connection for 
lumbosacral strain, discogenic disease of the lumbar spine is a 
full grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and the implementing regulations as to that 
claim.  

The Veteran seeks an effective date prior to March 5, 2003 for 
the grant of service connection for lumbosacral strain, 
discogenic disease of the lumbar spine.  In a January 2009 rating 
decision, which was not issued to the Veteran, the RO granted an 
effective date for this disability back to October 18, 1982, the 
date after the Veteran's discharge from service.  

VA Fast Letters 07-19 and 08-24 instituted the EAP that VA was to 
follow in situations involving an extraordinary award, i.e., a 
lump sum award of $250,000 or more or with a retroactive 
effective date more than eight years prior.  Fast letter 08-24 
deemed the decision granting such an award a "proposed" grant 
of benefits and required that the proposed decision be reviewed 
by the Director, Compensation and Pension.  In compliance with 
the EAP, the RO requested review of the January 2009 rating 
decision by the Director, Compensation and Pension, who in turn, 
disagreed with that decision.  Accordingly, the RO did not issue 
the January 2009 rating decision and instead, in February 2009, 
issued a rating decision denying an effective date prior to March 
5, 2003. 

The Board notes that the actual letter from the Director, 
Compensation and Pension in the file is dated in May 2009; 
however, an undated note by a Decision Review Officer indicates 
that the February 2009 rating decision was issued in accordance 
with the Compensation and Pension decision.  Thus, the February 
2009 rating decision was, in fact, promulgated as a result of the 
EAP.

However, while this process was being executed, the Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision finding that the EAP was invalid violated veterans' 
rights under governing regulations to be informed that their 
claims were receiving review at another level, and protecting 
their rights to participate and respond, and to provide 
additional evidence.  Military Order of the Purple Heart of the 
USA v. Sec'y of Veterans Affairs, 580 F.3d 1293, 1293 (Fed. Cir. 
2009).  Further, in MacKlem v. Shinseki, No. 08-1409 (U.S. Vet. 
App. August 10, 2010), the Court of Appeals for Veterans Claims, 
issued a decision regarding the effect on claims that had been 
subject to the now-invalid EAP.  Specifically, the Court held 
that all adjudicative action by VA after the decision that had 
been subjected to the EAP were void.  Slip op. at 10.  Therefore, 
for all intents and purposes, the subsequent actions did not 
occur.  Accordingly, the Court held that the only proper remedy 
was to place the appellant in the position he was in before the 
EAP, in receipt of a favorable decision, even if that position 
was erroneous.  Id. at 11.  

In light of the above, the Board concludes that all actions taken 
subsequent to the January 2009 rating decision are void, and the 
Veteran is returned to the position he was in as of that 
decision.  The Board acknowledges that McKlem is distinguishable 
from this case in that there is nothing in the file to indicate 
the Veteran ever received the January 2009 rating decision.  
Nevertheless, the Board observes that, but for the EAP, the 
Veteran would have received that rating decision, and an 
effective date of October 18, 1982 would have been instituted.  
Therefore, the Board finds that, had the EAP not been followed, 
the Veteran's position would have been that he was in receipt of 
service-connected benefits for his lumbar spine disability from 
October 18, 1982 onward.  Accordingly, the Veteran's claim for an 
effective date of October 18, 1982 for the grant of service 
connection for lumbosacral strain, discogenic disease of the 
lumbar spine, is granted by operation of law. 





ORDER

An effective date of October 18, 1982 for the grant of service 
connection for lumbosacral strain, discogenic disease of the 
lumbar spine is granted.


REMAND

Although cognizant of the delay that will result, the Board finds 
that the Veteran's initial rating claim must be remanded for 
further development.  First, the Board observes that the record 
indicates that the Veteran has applied for disability benefits 
from the Social Security Administration (SSA).  When VA has 
notice prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board must 
seek to obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker 
v. West, 11 Vet. App. 163, 169 (1998).  A request for medical 
records from SSA in September 2007 yielded a response that no 
medical records existed.  However, at his June 2010 hearing, the 
Veteran testified that SSA was in receipt of records, although 
SSA had not conducted a medical evaluation of its own.  The 
Veteran also reported that all records in the possession of SSA 
were in the claims file.  However, in order to ensure that VA has 
all relevant evidence available for review, the Board determines 
that another request should be made for records connected with 
the Veterans application for disability benefits from the SSA.

Additionally, the Board observes that the Veteran has reported 
retiring from the U.S. Postal Service (USPS) due to disability.  
The claims file contains USPS leave records and statements from 
the Veteran's USPS supervisors, but medical reports and 
determinations relevant to his retirement are not of record.  
Thus, the Veteran should be contacted to submit or authorize VA 
to request personnel records for the Veteran from the USPS 
relevant to his retirement. 

Finally, the Veteran has attested to losing work for long periods 
because of his service-connected lumbar spine disability.  He has 
indicated that he was effectively incapacitated during these 
periods, but that he did not seek treatment or have bed rest 
prescribed by a physician.  Nevertheless, the Board notes that 
USPS leave records do reflect that the Veteran was out sick 
several days and that he ultimately was required to take leave 
under the Family Medical Leave Act.  Moreover, the VA 
examinations of record do not supply findings relevant to the 
criteria of incapacitating episodes pertinent to rating 
intervertebral disc syndrome.   Therefore, the Board finds that 
the Veteran should be afforded another VA examination to assess 
the current nature and severity of his service-connected lumbar 
spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Again request all records related to the 
Veteran's application for disability 
benefits from SSA.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.	Ask the Veteran to submit or authorize VA 
to obtain records from the USPS relevant 
to his retirement due to disability, 
including any medical reports and 
assessments of his fitness for his duties. 

3.	Schedule the Veteran for a VA examination 
in order to ascertain the current nature 
and severity of his service-connected 
lumbar spine disability.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  All necessary and 
appropriate tests should be performed and 
documented.  In addition to pertinent 
findings with respect to current 
functionality, such as range of motion 
measurements, the examiner should assess 
whether it is at least as likely as not 
that the Veteran has experienced 
incapacitating episodes due to his 
disability that would meet the criteria 
for physician-prescribed bed rest.  The 
examiner should document all evidence 
considered in this determination, such as 
statements by the Veteran, medical 
evidence regarding the Veteran's back 
symptoms, statements and records of leave 
from the USPS and anything else the 
examiner deems relevant.  A rationale for 
any opinion advanced should be provided.  

4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claim should be readjudicated, to include 
all evidence received since the July 2009 
supplemental statement of the case.  If 
any claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


